DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-24, 27, 28, 30-35, 37-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holtz et al. (US 20020109710 A1).

Regarding claim 21, Holtz discloses an apparatus comprising:
at least one processor (figure 1 item 102); and
at least one non-transitory memory including computer program code (see paragraphs [0288] to [0291]);
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (see paragraphs [0288] to [0291]):
receive a plurality of audio signals from a plurality of microphones (inputs 109, may be microphones, see at least paragraphs [0173] and [0200]); 
provide at least one visual representation with a user interface (132), wherein the user interface is configured to receive at least one interaction (through keyboard and mouse, see paragraph [0093], voice activated or touch screen [0031], such as moving sliders 420 shown in figure 4B), wherein the at least one visual representation (could be 204 of figure 4) is configured to indicate, at least, a first microphone usage for a first microphone of the plurality of microphones (audio input channel controller such as 401 of figure 4) and a second microphone usage for a second microphone of the plurality of microphones (such as channel 402); and
mix (see at least [0112] to [0115]), at least, the plurality of audio signals based, at least partially, on the at least one received interaction (setting of slider 420, see figure 4B, paragraph [0114]), wherein the at least one received interaction comprises an interaction relative to the at least one visual representation (move a slider 420), wherein the at least one received interaction is configured to control the mixing of the plurality of received audio signals (sliders 420 position set volume of that channel).

Regarding claim 22, Holtz discloses wherein the at least one received interaction is configured to control at least one of: an analogue gain, or a digital gain (see paragraph [0114], volume change is gain change, must be either analog or digital since those are the only options), applied to at least one of: a first audio signal associated with the first microphone, or a second audio signal associated with the second microphone (sliders for either channel may be raised or lowered at will, see paragraph [0114]).

Regarding claim 23, Holtz discloses wherein the at least one received interaction is configured to cause: 
a first gain (volume setting for channel 1, see paragraph [0114]) to be applied to a first audio signal of the plurality of audio signals associated with the first microphone, and
a second gain (volume setting for channel 2, see paragraph [0114]) to be applied to a second audio signal of the plurality of audio signals associated with the second microphone, wherein the second gain is smaller than the first gain (sliders may be raised or lowered at will, see paragraph [0114], as long as the second slider is lower than the first, the gain will be lower).

Regarding claim 24, Holtz discloses wherein the at least one visual representation comprises:
a first visual representation related to the first microphone (at least “audio input channel controller” 401 of figure 4, shown in detail for 405 in figure 4B), and
a second visual representation related to the second microphone (at least “audio input channel controller” 402 of figure 4, shown in detail for 405 in figure 4B).

Regarding claim 27, Holtz discloses wherein the at least one visual representation comprises:
a third visual representation related to a third microphone of the plurality of microphones (at least “audio input channel controller” 403 of figure 4 for another mic of inputs 109, shown in detail for 405 in figure 4B), and
at least one visual representation related to a gain (420 for 403, volume setting for channel 3, see paragraph [0114]), 
wherein the first visual representation, the second visual representation, and the third visual representation are in an arrangement configured to visually indicate that a first audio signal associated with the first microphone, a second audio signal associated with the second microphone, and a third audio signal associated with the third microphone are to be mixed equally (when sliders 420 are all at the same level), wherein the at least one visual representation related to the gain is configured to indicate the gain applicable to the first audio signal, the second audio signal, and the third audio signal (reading of slider 420 for 403 is same as that for 401 and 402),
wherein the at least one received interaction comprises an interaction with the at least one visual representation related to the gain and is configured to modify the gain (such as moving 420 of 403 to match 401 and 402).

Regarding claim 28, Holtz discloses wherein at least one visual representation is configured to indicate a proportion of the plurality of audio signals used in the mixing (204 shows 420 for each “audio input channel controller” and slider 420 for each channel, volume setting of 420 proportional to amount of each signal, see paragraph [0114]).

Regarding claim 30, Holtz discloses wherein the at least one received interaction is configured to cause at least one of:
the first microphone usage, or
the second microphone usage to be zero for the mixing (wherein the interaction fully lowers one of the sliders, sliders may be raised or lowered at will, see paragraph [0114], slider for 401 controls how the first mic is used, slider for 402 controls how the second mic is used).

Regarding claim 31, Holtz discloses wherein the at least one received interaction is configured to control at least one of: time sample mixing, or frequency domain mixing of the plurality of audio signals (controls mixing, see at least [0112] to [0115], either in the time domain or frequency domain which are the only two options).

Regarding claim 32, Holtz discloses wherein the plurality of microphones comprises at least one of:
at least one microphone that is physically part of the apparatus and at least one microphone that is physically separate from the apparatus, or
at least two microphones that are physically part of the apparatus (wherein mics 1516 and 1518 of figure 15 are further considered part of the “apparatus”).

 Regarding claim 33, Holtz discloses wherein the at least one interaction is configured to control at least one of:
the first microphone usage, or the second microphone usage (sliders may be raised or lowered at will, see paragraph [0114], slider for 401 controls how the first mic is used, slider for 402 controls how the second mic is used).

Claim 34 is rejected in an analogous manner to claim 21.
Claim 35 is rejected in an analogous manner to claim 23.
Claim 37 is rejected in an analogous manner to claim 30.
Claim 38 is rejected in an analogous manner to claim 32.
Claim 39 is rejected in an analogous manner to claim 33.

Claim 40 is rejected in an analogous manner to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holtz et al. (US 20020109710 A1).

Regarding claim 29, although Holtz does not expressly disclose a slider color or shading scheme, the examiner takes official notice that using a color or shading scheme to further indicate the position of a slider (such as differing colors or shading above and below the slider) in a GUI was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further include a color changing or variable shade slider in the system of  for the benefit of making it easy to see slider position and slider movement/changes.  Therefore it would have been obvious to further comprise wherein the proportion of the plurality of audio signals is indicated via at least one of: a color scheme, or a shading scheme.


Allowable Subject Matter
Claims 25, 26, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654      


/PAUL KIM/           Primary Examiner, Art Unit 2654